Wachtler, J.
(dissenting). The special rule precluding the police from obtaining an uncounseled waiver once an attorney has appeared for the defendant (e.g., People v Hobson, 39 NY2d 479) has no application when the defendant decides to waive his rights in the neutral atmosphere of the courtroom. Thus, I agree that there is no merit to the defendant’s contention that he could not waive his right to the assistance of counsel in court unless the attorney were present. In view of the fact that this is the only issue concerning the taking of the plea which the defendant has raised on this appeal, the order of the County Court should be affirmed.
Chief Judge Cooke and Judges Jasen and Jones concur with Judge Fuchsberg; Judge Wachtler dissents and votes to affirm in a separate opinion in which Judge Gabrielli concurs; Judge Meyer taking no part.
Order reversed, etc.